EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ann M. Cannoni on Wednesday, 03 November 2021.
Claim 38 is amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
38. (Amended in part) “… the at least one sublayer comprising at least one [[of an]] antimicrobial material and at least one [[a]] pH buffering material; and …”
Terminal Disclaimer
The terminal disclaimer filed on 28 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending case 16/696026 to Erbey, II; John R. et al. (US 20200094017 A1) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Rejoinder
Claim 1 is allowable. Claims 23-29, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and B, as set forth in the Office action mailed on 18 May 2021, is hereby withdrawn and claims 23-29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Claims
Claims 1-38 are allowed.

Response to Declaration under 37 CFR 1.132 
The Declaration of Dr. John R. Erbey II under 37 CFR 1.132 filed 28 October 2021 is sufficient to overcome the rejections of claims 1-12, 14-18, 21 and 30-34 under 35 U.S.C. 103 over Kim; Sungyul D. (US 20130331824 A1) in view of Trogolo, Jeffrey A. et al. (US 20020068093 A1) as set forth in the last Office action. 


Reasons for Allowance
All references on the IDS filed 14 March 2022 have been considered. 
Reyes; Javier G. (US 20140214009 A1), the closest art of record, discloses a catheter (¶ [0028] FIGS. 2-5, the present apparatus 70 for treatment of urinary incontinence), including a retention portion (¶ [0029], retainer member 80 may include a disc-shaped member 81 having a generally circular configuration as shown in FIG. 3), and a coating comprising an antimicrobial material (¶ [0033], Preferably the entire apparatus 70, retainer member 80 and tube 71, are treated, coated, or impregnated, with the at least one antibiotic … could also be treated, coated, or impregnated with silver to release silver ions into the urethra 62 and bladder 60). 
However, Reyes lacks a coating comprising both a lubricant and an antimicrobial material, and at most describes antibiotic or antimicrobial substances. 
Also cited on the recently filed IDS, Garcia; Justin (US 20170095323 A1) discloses a urinary catheter (¶ [0005], [0023] FIG. 1 illustrates a urinary prosthesis or a urinary catheter 100), including a retention portion (¶ [0023], flexible petals, wings, or stabilizers 106); and a lubricant (¶ [0046], A lubricant can be positioned between the inner surfaces of the links 704 and the outer surfaces of the drive units 710 to facilitate smooth rotation of the drive units 710 within the tubular assembly 700). 
However, Garcia lacks protective and protected surface areas and also does not disclose a coating comprising both a lubricant and an antimicrobial material. At most, Garcia applies a lubricant on a surface of a catheter component (¶ [0046]). 

All references on the IDS filed 23 February 2022 have been considered. 
Shelton; Kurt G. et al. (US 20150283362 A1), the closest art of record, discloses a catheter including a retention portion (¶ [0025], distal kidney section 15). 
However, Shelton lacks a protective surface area and a protected surface area and a coating comprising both a lubricant and an antimicrobial material. At most, Shelton describes a retention portion with a plurality of drainage holes, but does not disclose whether the holes are arranged to inhibit tissue from occluding the drainage holes (¶ [0042] One or more holes 170 may be disposed on the coiled structure 160, and the holes 170 may be of sufficient size for fluid flowing within lumen 14 to exit the tubular body 12). Shelton discloses a lubricant, but does not teach or suggest a coating that includes both a lubricant and an antimicrobial material (¶ [0048], the inner surface may be coated with a lubricious coating to facilitate the flow of fluid within lumen 14). 

Applicant’s arguments filed 28 October 2021 regarding Kim; Sungyul D. (US 20130331824 A1), Trogolo, Jeffrey A. et al. (US 20020068093 A1), Terry; Richard N. et al. (US 20130231640) and Schmid; Matthew J. et al. (US 20080142023 A1) have 

Trogolo, the closest art of record, lacks a retention portion comprising a protective surface area and a protected surface area; and a coating comprising an innermost layer, first through third sublayers and outermost layer comprising hydrophilic, antibacterial and antibiotic materials. At most, Trogolo discloses a coating for a catheter (¶ [0002], [0025], [0039]), comprising a lubricant (¶ [0027], [0050], 0.60% sodium hyaluronate); and an antimicrobial material (¶ [0037], [0051], silver (I) oxide, silver acetate … or silver zeolite). 

Another cited reference, Schmid, discloses a coating composition for a catheter including an antimicrobial material (¶ [0077]). However, Schmid lacks a coating comprising both a lubricant and an antimicrobial material. At most, Schmid describes an antimicrobial component mixed with a biodegradable component (¶ [0019], [0034], [0037]), and humectant agents (¶ [0137]). 

Also of record, Messier; Pierre J. (US 20120042427 A1) discloses a coated catheter (¶ [0008], [0016], elastomeric article 10 having an outer coating 12; ¶ [0019], polymeric coatings on the elastomeric product 16 (e.g., catheter of glove)); the coating comprising plural layers (¶ [0022], After drying, the catheter contains both a barrier layer 18 and a secondary layer 12 coated directly on top of the barrier layer); and an antimicrobial material (¶ [0020], outer (secondary) layer 12 containing the iodinated 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Utterberg, David S. et al. (US 20050042240 A1) discloses an intravenous catheter (¶ [0069] Cannula set 10 carries a rigid cannula 18 which may either have a sharp tip or a blunt tip 20) coated with a lubricating antimicrobial coating (¶ [0047] Alternatively, or additionally, the fluid of this invention may be applied to the lumen of a cannula such as a catheter; ¶ [0072] For example, specific formulations may comprise an aqueous isopropyl alcohol solution … containing 0.5 weight percent of neutralized Carbopol, or 2.2 weight percent of hydroxypropylcellulose, to provide a viscous, gel-like material). However, Utterberg lacks a pH buffer material and a protective surface area that inhibits occlusion of one or more protected drainage holes upon application of negative pressure. 

Nesbitt; Bruce (US 20090162530 A1) discloses a coated low friction medical device (¶ [0008], [0009], [0030], medical wire 200), comprising both an antimicrobial material and lubricant (¶ [0059] During the curing process, some of the anti-microbial particles migrate or rise to the surface of the coating in addition to the low-friction material. However, Nesbitt does not teach or suggest a pH buffer material or protected drainage holes. At most, Nesbitt describes a wire with one or more coating layers (¶ 

Goral; David et al. (US 20110301553 A1) describes an antimicrobial lubricant for an intravenous (IV) catheter (¶ [0006], [0018]), including both a lubricant and antimicrobial agent (¶ [0020] The lubricious antimicrobial coating on the outer diameter surface of the catheter; ¶ [0035] For the instant invention, the antimicrobial coating is sprayed onto the outer diameter circumferential surface of the catheter 14 from a solution that contains the antimicrobial agent and the silicone lubricant). However, Goral lacks a pH buffer material and protected drainage holes. Instead, Goral discloses only an intravenous catheter (¶ [0034] The inventive antimicrobial lubricant is applied as a coating). 

Conway; Anthony J. (US 20130150828 A1) discloses a sustained release antimicrobial cannula such as a urinary catheter (¶ [0008], [0010], In certain embodiments the cannula is a urinary catheter … a "Foley" catheter); comprising a coating that includes a lubricant and antimicrobial agent (¶ [0071], the outer antimicrobial release layer 61 includes silicone fluid which is incorporated therein to provide for more rapid diffusion of the antimicrobial agent upon exposure to an aqueous medium; ¶ [0088] Because the overcoat layer 42 and the outer fungicide release layer 61 are made of the same polymeric bonding composition, even though each respective layer 42, 61 may be created in a plurality of dipping steps, they are represented in 
However, Conway lacks a pH buffer and at most specifies the solubility of the antimicrobial agent at a specific pH and temperature (¶ [0009], [0068], the nitrofuran compounds have a solubility in water of about 0.2 to about 0.001% by weight in water at a pH of about 6 and a temperature of about 25 degrees C). 

Shevgoor; Siddarth K. (US 20150306364 A1) discloses a catheter that includes an antimicrobial coating (¶ [0005], [0028] FIGS. 1A-1C illustrate a portion of a catheter tubing 100); comprising both a lubricant and antimicrobial material, arranged in more than one layer (¶ [0029], FIG. 2C illustrates antimicrobial coating 101 that remains on catheter tubing 100 after the evaporating solvent has evaporated. FIG. 2D illustrates a lubricant 102 that has been applied to catheter tubing 100 overtop of antimicrobial coating 101; ¶ [0055] After passing through the pretreatment process, an antimicrobial coating 101 will be formed on the outer surfaces of catheter tubing 100 as is shown in FIG. 1B. Then, as shown in FIG. 1C, a lubricant 102 can be applied to catheter tubing overtop of antimicrobial coating 101). However, Shevgoor lacks a pH buffer material and a protective surface area that inhibits occlusion of protected drainage holes.

Burkholz; Jonathan Karl et al. (US 20110009831 A1) describes a coating for dermally invasive devices (¶ [0002], [0009], [0028] Referring now to FIG. 1, a catheter device assembly system 10); including a lubricant (¶ [0034] In some embodiments, 
However, Burkholz does not teach or suggest any pH buffering or regulating material in the coating formula. At most, Burkholz lists cationic polymers as components of the coating (¶ [0051], Non-limiting examples of cationic polymers include cellulosic polymer, chitosan, polyvinyl alcohol, polyvinyl pyrrolidone, polyvinyl acetate, polyurethane, and water-soluble cellulose). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	(571)272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781